Citation Nr: 1039216	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-05 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
concussions.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for the loss of a kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1951 to July 1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida, which denied the above claims.

In July 2010, the Veteran and his spouse testified at a personal 
hearing over which the undersigned Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been associated 
with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Board notes that the Veteran's service treatment records are 
unavailable, having been destroyed in a fire at the National 
Personnel Records Center records center in 1973.  The Board 
recognizes that there is a heightened obligation to assist a 
claimant in the development of his case, a heightened obligation 
to explain findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as in this situation, in 
which records are presumed to have been or were destroyed while 
the file was in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

During his July 2010 personal hearing, the Veteran testified that 
he had been receiving private medical treatment for the 
disabilities currently on appeal.  The record was left open for 
60 days for the Veteran to provide the additional records, 
however, no additional evidence was received.  However, in light 
of the heightened obligation to assist a claimant in the 
development of his case, the Board finds that on remand the 
RO/AMC should endeavor to obtain the specified private medical 
treatment records of the Veteran.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010). 

Additionally, during the May 2010 Travel Board hearing, the 
Veteran and his spouse testified that he currently had residuals 
of concussions, bilateral hearing loss, a right shoulder 
disability, and the loss of a kidney which were first manifested 
during his period of active service.  In this regard, lay 
testimony is competent regarding features or symptoms of injury 
or disease when the features or symptoms are within the personal 
knowledge and observations of the witness.  See Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  VA is required to give due 
consideration to both pertinent medical and lay evidence in 
evaluating a claim to disability benefits.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In light of the 
foregoing, the need for scheduling the Veteran for respective VA 
examinations to obtain a medical opinion as to the etiology of 
the asserted disabilities is left to the discretion of the 
RO/AMC, after consideration of any additional private medical 
record obtained as a result of this Remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran to 
identify private treatment for his asserted 
residuals of concussions, bilateral hearing 
loss, right shoulder disability, and loss of 
a kidney.  The Veteran should be requested to 
return an Authorization and Consent to 
Release Information to the VA (VA Form 21-
4142) to the RO/AMC so that such records may 
be obtained and associated with the claims 
file.  If a negative response is received 
from the Veteran or any identified medical 
care provider, such should be associated with 
the claims file.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.  The need for scheduling the 
Veteran for respective VA examinations to 
obtain a medical opinion as to the etiology 
of the asserted disabilities is left to the 
discretion of the RO/AMC, after consideration 
of any additional private medical record 
obtained as a result of this Remand.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



